Exhibit 10.1


IDEXX LABORATORIES, INC.


2003 STOCK INCENTIVE PLAN

    SECTION 1.  PURPOSE.        The purposes of the 2003 Stock Incentive Plan
(the “Plan”) are to encourage selected employees and Directors of IDEXX
Laboratories, Inc., a Delaware corporation (the “Company”), and its Affiliates
to acquire a vested interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company’s future success
and prosperity, thus enhancing the value of the Company for the benefit of
stockholders, and to enhance the ability of the Company and its Affiliates to
attract and retain individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.

    SECTION 2.  DEFINITIONS.        As used in the Plan, the following terms
shall have the meanings set forth below:

        (a)                       “Affiliate” shall mean (i) any Person that
directly, or through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Company or (ii) any entity in which the
Company has a significant equity interest, as determined by the Board.

        (b)               “Award” shall mean any Option, Stock Appreciation
Right, Restricted Stock Award, dividend equivalent, Other Stock Unit Award or
any other right, interest or option relating to Shares or other property granted
pursuant to the provisions of the Plan.

        (c)               “Award Agreement” shall mean any agreement, contract
or other instrument or document evidencing any Award granted by the Board
hereunder, in such form (written, electronic or otherwise) as the Board shall
determine, which may, but need not, be executed or acknowledged by both the
Company and the Participant.

        (d)               “Board” shall mean the Board of Directors of the
Company.

        (e)               “Change in Control” shall mean the happening of any of
the following events:

                         (i)              an acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (an “Entity”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (A) the
then outstanding Shares (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
that complies with clauses (A), (B) and (C) of Section 2(e)(iii);

                         (ii)              a change in the composition of the
Board on the Plan’s effective date such that the individuals who, as of the
effective date, constitute the Board (such Board shall be hereinafter referred
to as the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board subsequent to the effective
date, whose election, or nomination for election, by the Company’s stockholders
was approved by a vote of at least a majority of those individuals who are
members of the Board and who were also members of the Incumbent Board (or deemed
to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Board; and provided further, however,
that any such individual whose initial assumption of office occurs as a result
of or in connection with either an actual or threatened solicitation with
respect to the election of directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of an Entity
other than the Board shall not be so considered as a member of the Incumbent
Board;



--------------------------------------------------------------------------------

                         (iii)              the consummation of a merger,
reorganization or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (each, a “Corporate
Transaction”), excluding however, any Corporate Transaction pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation or
other Person that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (a “Parent Company”)) in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Entity (other than the Company, any employee benefit
plan (or related trust) of the Company, such corporation resulting from such
Corporate Transaction or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, such Parent Company)
will beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors unless such ownership resulted solely from ownership of securities of
the Company prior to the Corporate Transaction, and (C) individuals who were
members of the Incumbent Board will immediately after the consummation of the
Corporate Transaction constitute at least half of the members of the board of
directors of the corporation resulting from such Corporate Transaction (or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or

                         (iv)              the approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company.

        (f)               “Change in Control Price” means, with respect to a
Share, the higher of (A) the highest reported sales price of such Share in any
transaction reported on the Nasdaq Stock Market (or other national exchange on
which such Shares are listed) during the 60-day period prior to and including
the date of a Change in Control or (B) if the Change in Control is the result of
a tender or exchange offer or a Corporate Transaction, the highest price per
such Share paid in such tender or exchange offer or Corporate Transaction;
provided, however, that in the case of Incentive Stock Options and Stock
Appreciation Rights relating to Incentive Stock Options, the Change in Control
Price shall be the Fair Market Value of such Share on the date such Incentive
Stock Option or Stock Appreciation Right is exercised or deemed exercised
pursuant to Section 10(b). To the extent the consideration paid in any such
transaction described above consists all or in part of securities or other
noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

        (g)               “Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time, and any successor thereto.

        (h)               “Compensation Committee” shall mean the Compensation
Committee of the Board, or any successor to such committee, composed of no fewer
than two directors, each of whom is a non-employee Director within the meaning
of Rule 16b-3(b)(3) of the Exchange Act and an “outside director” within the
meaning of Section 162(m) of the Code, or any successor provision thereto.

        (i)               “Company” shall mean IDEXX Laboratories, Inc., a
Delaware corporation.

        (j)               “Covered Employee” shall mean a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto.

        (k)               “Director” shall mean a member of the Board who is not
an Employee.

        (l)               “Employee” shall mean any employee of the Company or
any Affiliate.

2

--------------------------------------------------------------------------------

        Unless otherwise determined by the Board in its sole discretion, for
purposes of the Plan, an Employee shall be considered to have terminated
employment or services and to have ceased to be an Employee if his or her
employer ceases to be an Affiliate, even if he or she continues to be employed
by such employer.

        (m)               “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended.

        (n)               “Fair Market Value” shall mean, with respect to any
property other than Shares, the market value of such property determined by such
methods or procedures as shall be established from time to time by the Board.
Unless otherwise determined by the Board, the Fair Market Value of Shares as of
any date shall be the last reported sales price for the Shares as reported on
the Nasdaq Stock Market (or on any national securities exchange on the Shares
are then listed) for that date or, if no such price is reported for that date,
the last reported sales price on the next preceding date for which such price
was reported.

        (o)               “Incentive Stock Option” shall mean an Option granted
under Section 6 that is intended to meet the requirements of Section 422 of the
Code or any successor provision thereto.

        (p)               “Nonstatutory Stock Option” shall mean an Option
granted under Section 6 that is not intended to be an Incentive Stock Option.

        (q)               “Option” shall mean any right granted to a Participant
under the Plan allowing such Participant to purchase Shares at such price or
prices and during such period or periods as the Board shall determine.

        (r)               “Other Stock Unit Award” shall mean any right granted
to a Participant by the Board pursuant to Section 9.

        (s)               “Participant” shall mean an Employee or Director who
is selected by the Board to receive an Award under the Plan.

        (t)               “Person” shall mean any individual, corporation,
partnership, association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

        (u)               “Prior Plans” shall mean the Company’s 1991 Stock
Option Plan, 1998 Stock Incentive Plan and the 2000 Director Option Plan.

        (v)               “Restricted Stock” shall mean any Share issued with
the restriction that the holder may not sell, transfer, pledge or assign such
Share and with such other restrictions as the Board, in its sole discretion, may
impose (including, without limitation, any restriction on the right to vote such
Share, and the right to receive any cash dividends), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Board may deem appropriate.

        (w)               “Restricted Stock Award” shall mean an award of
Restricted Stock under Section 8.

        (x)               “Shares” shall mean the shares of common stock of the
Company, par value $.10 per share.

        (y)               “Stock Appreciation Right” shall mean any right
granted to a Participant pursuant to Section 7 to receive, upon exercise by the
Participant, the excess of (i) the Fair Market Value of one Share on the date of
exercise or, if the Board shall so determine in the case of any such right other
than one related to any Incentive Stock Option, at any time during a specified
period before the date of exercise over (ii) the grant price of the right on the
date of grant, or if granted in connection with an outstanding Option on the
date of grant of the related Option, as specified by the Board in its sole
discretion, which, except in the case of Substitute Awards or in connection with
an adjustment provided in Section 4(c), shall not be less than the Fair Market
Value of one Share on such date of grant of the right or the related Option, as
the case may be. Any payment by the Company in respect of such right may be made
in cash, Shares, other property, or any combination thereof, as the Board, in
its sole discretion, shall determine.

3

--------------------------------------------------------------------------------

        (z)               “Subsidiary” shall mean any corporation (other than
the Company) in an unbroken chain of corporations beginning with the Company if,
at the time of the granting of the Award, each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

        (Aa)               “Substitute Awards” shall mean Awards granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or with which the Company combines.

    SECTION 3.  ADMINISTRATION.

        (a)               The Plan will be administered by the Board. The Board
shall have authority to grant Awards and to adopt, amend and repeal such
administrative rules, guidelines and practices relating to the Plan as it shall
deem advisable. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Board shall be
made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.

        (b)               To the extent permitted by applicable law, the Board
may delegate any or all of its powers under the Plan to one or more committees
or subcommittees of the Board (a “Committee”), at least one of which shall be
the Compensation Committee. All references in the Plan to the “Board” shall mean
the Board or a Committee of the Board or the executive officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or executive officers.

        (c)               To the extent permitted by applicable law, the Board
may delegate to one or more executive officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such executive officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the
executive officers may grant; provided further, however, that no executive
officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).

    SECTION 4.  SHARES SUBJECT TO THE PLAN.

        (a)               Subject to adjustment as provided in Section 4(c), a
total of 1,850,000 Shares shall be authorized for issuance under the Plan, of
which no more than 600,000 Shares may be issued for Awards other than Options or
Stock Appreciation Rights. If any Shares subject to an Award or to an award
under the Prior Plans are forfeited or if any Award or award under the Prior
Plans based on Shares is settled for cash, or expires or otherwise is terminated
or surrendered without issuance of such Shares, the Shares subject to such Award
shall, to the extent of such cash settlement, forfeiture, termination or
surrender, again be available for Awards under the Plan. In the event that any
Option or other Award granted hereunder is exercised through the tendering of
Shares (either actually or by attestation) or in the event that withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares or by the withholding of Shares by the Company, only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for issuance
under the Plan. In the event that any option or award granted under the Prior
Plans is exercised through the tendering of Shares (either actually or by
attestation) or in the event that withholding tax liabilities arising from such
options or awards are satisfied by the tendering of Shares or the withholding of
Shares by the Company, the Shares so tendered or withheld shall again be
available for Awards under the Plan. Substitute Awards shall not reduce the
Shares authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. In the event that a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards (other than Incentive Stock Options) under the Plan and shall not reduce
the Shares authorized for issuance under the Plan; provided that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Directors of the Company or an Affiliate prior to such acquisition or
combination.

4

--------------------------------------------------------------------------------

        (b)               Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

        (c)               In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off or similar transaction or other change in corporate structure
affecting the Shares, such adjustments and other substitutions shall be made to
the Plan and to Awards as the Board, in its sole discretion, deems equitable or
appropriate, including, without limitation, such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, in
the aggregate or to any one Participant, in the number, class, kind and option
or exercise price of securities subject to outstanding Options, Stock
Appreciation Rights or other Awards granted under the Plan, and in the number,
class and kind of securities subject to Awards granted under the Plan
(including, if the Board deems appropriate, the substitution of similar options
to purchase the shares of, or other awards denominated in the shares of, another
company) as the Board may determine to be appropriate in its sole discretion;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.

        (d)               Subject to adjustment as provided in Section 4(c), the
total Awards that may be issued to Directors under the Plan shall not exceed
300,000.

    SECTION 5.   ELIGIBILITY.        Any Employee or Director shall be eligible
to be selected as a Participant; provided, however, that Incentive Stock Options
shall only be awarded to Employees of the Company.

    SECTION 6.  STOCK OPTIONS.        Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option granted under the Plan shall be evidenced by an Award Agreement in
such form as the Board may from time to time approve. Any such Option shall be
subject to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Board shall
deem desirable:

        (a)               OPTION PRICE. The purchase price per Share purchasable
under an Option shall not be less than the Fair Market Value of the Share on the
date of the grant, except in the case of Substitute Awards or in connection with
an adjustment provided for in Section 4(c).

        (b)               OPTION PERIOD. The term of each Option shall be fixed
by the Board in its sole discretion; provided that no Option shall be
exercisable after the expiration of ten years from the date the Option is
granted.

        (c)               EXERCISABILITY. Options shall be exercisable at such
time or times as determined by the Board at or subsequent to grant.

        (d)               METHOD OF EXERCISE. Subject to the other provisions of
the Plan, any Option may be exercised by the Participant in whole or in part at
such time or times, and the Participant may make payment of the option price in
such form or forms, including, without limitation: (i) payment by delivery of
cash; (ii) delivery of Shares (either actually or by attestation) already owned
by the Participant for at least six months (or any shorter period sufficient to
avoid a charge to the Company’s earnings for financial reporting purposes) or
delivery of other consideration (including, where permitted by law and the
Board, Awards) having a Fair Market Value on the exercise date equal to the
total option price; (iii) to the extent permitted by the Board, in its sole
discretion, by delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
or (iv) by any combination of cash, such Shares and other consideration as the
Board may specify in the applicable Award Agreement.

5

--------------------------------------------------------------------------------

        (e)               INCENTIVE STOCK OPTIONS. In accordance with rules and
procedures established by the Board, and except as otherwise provided in
Section 10 or any other provision of the Plan permitting or providing for
acceleration of options, the aggregate Fair Market Value (determined as of the
time of grant) of the Shares with respect to which Incentive Stock Options held
by any Participant which are exercisable for the first time by such Participant
during any calendar year under the Plan (and under any other employee benefit
plans of the Company or any Subsidiary) shall not exceed $100,000 or, if
different, the maximum limitation in effect at the time of grant under
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. Incentive Stock Options shall be granted only to
Participants who are Employees of the Company or a Subsidiary of the Company.
The terms of any Incentive Stock Option granted hereunder shall comply in all
respects with the provisions of Section 422 of the Code or any successor
provision, and any regulations promulgated thereunder. Subject to adjustment as
provided in Section 4(c), the aggregate number of Shares with respect to which
Incentive Stock Options may be issued under the Plan shall not exceed 1,500,000.

    SECTION 7.  STOCK APPRECIATION RIGHTS.         Stock Appreciation Rights may
be granted hereunder to Participants either alone (“freestanding”) or in
addition to other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each recipient. Any Stock
Appreciation Right related to a Nonstatutory Stock Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option. Any Stock Appreciation Right related to an Incentive
Stock Option must be granted at the same time such Option is granted. In the
case of any Stock Appreciation Right related to any Option, the Stock
Appreciation Right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, except
that a Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised. The Board may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right, as
it shall deem appropriate; provided that a freestanding Stock Appreciation Right
shall not have an exercise price less than Fair Market Value on the date of
grant or a term of greater than ten years.

    SECTION 8.  RESTRICTED STOCK.

        (a)               ISSUANCE. A Restricted Stock Award shall be subject to
restrictions imposed by the Board during a period of time specified by the Board
(the “Restriction Period”). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. The period over which a Restricted
Stock Award vests and becomes free of restrictions shall be at least three
years, provided, however, that a Restricted Stock Award may vest and become free
of restrictions over a period of not less than one year to the extent such
vesting is based on achievement of performance-based milestones.

        (b)               REGISTRATION. Any Restricted Stock issued hereunder
may be evidenced in such manner, as the Board, in its sole discretion, shall
deem appropriate, including, without limitation, book entry registration or
issuance of a stock certificate or certificates. In the event any stock
certificates are issued in respect of Shares of Restricted Stock awarded under
the Plan, such certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Award. Unless otherwise determined by the Board,
such certificates shall be deposited by the Participant, together with a stock
power endorsed in blank, with the Company or its designee.

        (c)               FORFEITURE. Except as otherwise determined by the
Board at the time of grant or thereafter, upon termination of employment for any
reason during the Restriction Period, all Shares of Restricted Stock still
subject to restriction shall be forfeited by the Participant (or repurchased by
the Company at their issue price) and reacquired by the Company. Unrestricted
Shares, evidenced in such manner as the Board shall deem appropriate, shall be
issued to the grantee promptly after expiration of the period of forfeiture, as
determined or modified by the Board.

6

--------------------------------------------------------------------------------

    SECTION 9.  OTHER STOCK UNIT AWARDS.

        (a)               STOCK AND ADMINISTRATION. Other Awards of Shares and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Shares or other property (“Other Stock Unit Awards”) may be
granted hereunder to Participants, either alone or in addition to other Awards
granted under the Plan. Such Other Stock Unit Awards shall also be available as
a form of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which such recipient otherwise is entitled.
Other Stock Unit Awards may be paid in Shares or cash, as the Board shall
determine. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Employees of the Company and its Affiliates
and Directors to whom and the time or times at which such Awards shall be made,
the number of Shares to be granted pursuant to such Awards, and all other
conditions of the Awards. The provisions of Other Stock Unit Awards need not be
the same with respect to each recipient.

        (b)               TERMS AND CONDITIONS. Subject to the provisions of the
Plan and any applicable Award Agreement, Awards and Shares subject to Awards
made under this Section 9 may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses. Shares (including securities convertible into Shares) subject to
Awards granted under this Section 9 may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law. Shares
(including securities convertible into Shares) purchased pursuant to a purchase
right awarded under this Section 9 shall be purchased for such consideration as
the Board shall determine in its sole discretion, which, except in the case of
Substitute Awards, shall not be less than the Fair Market Value of such Shares
or other securities as of the date such purchase right is awarded.

    SECTION 10.  CHANGE IN CONTROL PROVISIONS.

        (a)               IMPACT OF EVENT. Subject to Section 10(a)(v) and
notwithstanding any other provision of the Plan to the contrary, unless the
Board shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:

                         (i)              any Options and Stock Appreciation
Rights outstanding as of the date such Change in Control is determined to have
occurred, and which are not then exercisable and vested, shall become
immediately exercisable and vested as to 25% of the number of shares to which
such Options and Stock Appreciation Rights would otherwise not then be
exercisable, and the number of shares as to which such Options and Stock
Appreciation Rights shall become exercisable and vested on each vesting date set
forth in the applicable agreement shall be reduced by 25%;

                         (ii)              the restrictions and deferral
limitations applicable to any Restricted Stock Award shall immediately lapse as
to 25% of the remaining number of shares subject to such Award as to which such
restrictions and deferral limitations are then in effect, and the number of
shares subject to such Restricted Stock Award as to which such restrictions and
deferral limitations terminate on each subsequent vesting date shall be reduced
by 25%;

                         (iii)              the restrictions, deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards shall immediately lapse as to 25% of the remaining number of
shares subject to Other Stock Unit Awards or other Awards as to which such
restrictions, deferral limitations and other conditions are then in effect, and
the number of shares subject to such Other Stock Unit Awards or other Awards as
to which such restrictions, deferral limitations and other conditions terminate
on each subsequent vesting date shall be reduced by 25%; and

                         (iv)              in the event of an involuntary
termination of a Participant’s employment or directorship by the successor
company without Cause (as defined below) during the 24-month period following
such Change in Control, then each Award held by such Participant at the time of
the Change in Control shall immediately become fully exercisable and vested to
the full extent of the original grant and all restrictions and deferral
limitation shall lapse. “Cause” shall mean: (A) the failure of the Participant
to perform substantially the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
which failure is not cured within 30 days after a written demand for substantial
performance is delivered to the Participant by the Participant’s manager or the
Board which specifically identifies the manner in which such manager or the
Board, as applicable, believes that the Participant has not substantially
performed the Participant’s duties, (B) or the engaging by the Participant in
illegal conduct or gross misconduct which is injurious to the Company.

7

--------------------------------------------------------------------------------

                         (v)              Notwithstanding the foregoing, if in
the event of a Corporate Transaction the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Share of Restricted Stock or
Other Stock Unit Award not granted pursuant to Section 11, then each outstanding
Option, Stock Appreciation Right, Share of Restricted Stock or Other Stock Unit
Award shall not be accelerated as described in Sections 10(a)(i), (ii) and
(iii), but rather shall be accelerated with respect to 100% of such Awards. For
the purposes of this Section 10(a)(v), an Option, Stock Appreciation Right,
Share of Restricted Stock or Other Stock Unit Award shall be considered assumed
or substituted for if following the Corporate Transaction the award confers the
right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award or Other Stock Unit Award immediately
prior to the Corporate Transaction, the consideration (whether stock, cash or
other securities or property) received in the Corporate Transaction by holders
of Shares for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Corporate Transaction is not solely common
stock of the successor company, the Board may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award or Other
Stock Unit Award, for each Share subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction. The
determination of such substantial equality of value of consideration shall be
made by the Board in its sole discretion and its determination shall be
conclusive and binding.

        (b)               CHANGE IN CONTROL CASH-OUT. Notwithstanding any other
provision of the Plan, in the event of a Change in Control the Board may, in its
discretion, provide that each Option or Stock Appreciation Right shall, upon the
occurrence of a Change in Control, be cancelled in exchange for a payment in an
amount equal to the amount by which the Change in Control Price per Share
exceeds the purchase price per Share under the Option or Stock Appreciation
Right (the “spread”) multiplied by the number of Shares granted under the Option
or Stock Appreciation Right.

    SECTION 11.  CODE SECTION 162(m) PROVISIONS.

        (a)               Notwithstanding any other provision of the Plan, if
the Compensation Committee determines at the time Restricted Stock or an Other
Stock Unit Award is granted to a Participant who is then an officer,that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Compensation Committee may provide that this Section 11 is
applicable to such Award.

        (b)               If Restricted Stock or an Other Stock Unit Award is
subject to this Section 11, then the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the attainment of specified
levels of one or any combination of the following: earnings before interest,
taxes, depreciation and amortization (EBITDA), net cash provided by operating
activities, free cash flow, earnings per share, earnings per share from
continuing operations, operating income, revenues, operating margins, return on
operating assets, return on equity, economic value added, stock price
appreciation, total stockholder return, cost control, strategic initiatives,
market share, before- or after-tax income, or return on invested capital of the
Company or the Affiliate or division of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based on
the achievement of specified levels of Company performance (or performance of an
applicable Affiliate or division of the Company) under one or more of the
measures described above relative to the performance of other corporations. Such
performance goals may be applied by excluding the impact of charges for
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring items, and the cumulative effects of accounting changes, each
as defined by generally accepted accounting principles. Such performance goals
shall be set by the Compensation Committee within the time period prescribed by,
and shall otherwise comply with the requirements of, Section 162(m) of the Code,
or any successor provision thereto, and the regulations thereunder.

8

--------------------------------------------------------------------------------

        (c)               Notwithstanding any provision of the Plan other than
Section 10, with respect to any Restricted Stock or Other Stock Unit Award that
is subject to this Section 11, the Compensation Committee may adjust downwards,
but not upwards, the amount payable pursuant to such Award, and the Compensation
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

        (d)               The Compensation Committee shall have the power to
impose such other restrictions on Awards subject to this Section 11 as it may
deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto.

        (e)               Notwithstanding any provision of the Plan other than
Section 4(c), no Participant may be granted Awards during any year with respect
to more than 500,000 Shares.

    SECTION 12.  AMENDMENTS AND TERMINATION.        The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no amendment or alteration, shall be made without
(a) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply, (b) the consent of the affected
Participant, if such action would impair the rights of such Participant under
any outstanding Award, or (c) stockholder approval if such amendment or
alteration is material, including, without limitation, any amendment or
alteration that (i) materially increases the benefits accruing to Participants,
(ii) materially increases the number of Shares that may be issued under the
Plan, except for any increase permitted under Section 4(a) or 4(c) of the Plan,
(iii) materially modifies the requirements for eligibility to participate in the
Plan, or (iv) expands the types of Awards issuable under the Plan.
Notwithstanding anything to the contrary herein, the Board may amend the Plan in
such manner as may be necessary so as to have the Plan conform to local rules
and regulations in any jurisdiction outside the United States.

        The Board may amend the terms of any Award theretofore granted,
prospectively or retroactively, including to provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be;
provided, however, that no such amendment shall (a) impair the rights of any
Participant without his or her consent, or (b) except for adjustments made
pursuant to Section 4(c) or in connection with Substitute Awards, reduce the
exercise price of outstanding Options or Stock Appreciation Rights or cancel or
amend outstanding Options or Stock Appreciation Rights for the purpose of
repricing, replacing or regranting such Options or Stock Appreciation Rights
with an exercise price that is less than the exercise price of the original
Options or Stock Appreciation Rights without stockholder approval. Any change or
adjustment to an outstanding Incentive Stock Option shall not, without the
consent of the Participant, be made in a manner so as to constitute a
“modification” that would cause such Incentive Stock Option to fail to continue
to qualify as an Incentive Stock Option. Notwithstanding the foregoing, any
adjustments made pursuant to Section 4(c) shall not be subject to these
restrictions.

    SECTION 13.  GENERAL PROVISIONS.

        (a)               Notwithstanding any other provision of the Plan,
except under certain circumstances in connection with a Participant’s hire or
termination or in the event of a Change in Control, no Award issued to an
Employee (except in lieu of compensation to which such Employee is otherwise
entitled) shall vest less than one year from the date of grant.

9

--------------------------------------------------------------------------------

        (b)               Except as the Board may otherwise determine or
provide, and subject to Section 422 of the Code, no Award, and no Shares subject
to Awards described in Section 9 that have not been issued or as to which any
applicable restriction, performance or deferral period has not lapsed, may be
sold, assigned, transferred, pledged or otherwise encumbered, except by will or
by the laws of descent and distribution; provided, however, that, if so
determined by the Board, a Participant may, in the manner established by the
Board, designate a beneficiary to exercise the rights of the Participant with
respect to any Award upon the death of the Participant; provided, further, that
an Award so assigned or transferred shall be subject to all the terms and
conditions of the Plan and the instrument evidencing the Award. Each Award shall
be exercisable, during the Participant’s lifetime, only by the Participant or,
if permissible under applicable law, by the Participant’s guardian or legal
representative.

        (c)               No Employee or Participant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees or Participants under the Plan.

        (d)               The prospective recipient of any Award under the Plan
shall not, with respect to such Award, be deemed to have become a Participant,
or to have any rights with respect to such Award, until and unless such
recipient shall have received an agreement or other instrument (written,
electronic or otherwise) evidencing the Award, which may, but need not, be
executed or acknowledged by both the Company and the Participant, and delivered
a copy thereof to the Company, and otherwise complied with the then applicable
terms and conditions.

        (e)               Nothing in the Plan or any Award granted under the
Plan shall be deemed to constitute an employment or service contract or confer
or be deemed to confer on any Participant any right to continue in the employ or
service of, or to continue any other relationship with, the Company or any
Affiliate or limit in any way the right of the Company or any Affiliate to
terminate a Participant’s employment or service or other relationship at any
time, with or without cause.

        (f)               Except as provided in Section 11, the Board shall be
authorized to make adjustments in performance award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Board may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or any Award in the
manner and to the extent it shall deem desirable to carry it into effect. In the
event that the Company shall assume outstanding employee benefit awards or the
right or obligation to make future such awards in connection with the
acquisition of or combination with another corporation or business entity, the
Board may, in its discretion, make such adjustments in the terms of Awards under
the Plan as it shall deem appropriate.

        (g)               The Board shall have full power and authority to
determine whether, to what extent and under what circumstances any Award shall
be canceled or suspended.

        (h)               All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stock-transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable federal or state
securities law, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

        (i)               No Award granted hereunder shall be construed as an
offer to sell securities of the Company, and no such offer shall be outstanding,
unless and until the Board in its sole discretion has determined that any such
offer, if made, would comply with all applicable requirements of the U.S.
federal securities laws and any other laws to which such offer, if made, would
be subject.

        (j)               The Board shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of the Plan and any Award Agreement, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Board, be entitled to receive, currently or on a deferred basis, cash dividends,
or cash payments in amounts equivalent to cash dividends on Shares (“dividend
equivalents”) with respect to the number of Shares covered by the Award, as
determined by the Board, in its sole discretion, and the Board may provide that
such amounts (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested.

10

--------------------------------------------------------------------------------

        (k)               Except as otherwise required in any applicable Award
Agreement or by the terms of the Plan, recipients of Awards under the Plan shall
not be required to make any payment or provide consideration other than the
rendering of services.

        (l)               The Company shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in connection with an Award or payment hereunder and to take such other action
as may be necessary in the opinion of the Company to satisfy all Company
obligations for the payment of such taxes. The Board shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by delivery of or transfer of Shares to the Company
(up to the employee’s minimum required tax withholding rate to the extent the
Participant has owned the surrendered shares for less than six months if such a
limitation is necessary to avoid a charge to the Company for financial reporting
purposes), or by directing the Company to retain Shares (not exceeding the
minimum required tax withholding obligations if such a limitation is necessary
to avoid a charge to the Company for financial reporting purposes) otherwise
deliverable in connection with the Award.

        (m)               Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        (n)               The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.

        (o)               If any provision of the Plan is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the Board,
such provision shall be construed or deemed amended to conform to applicable
laws or if it cannot be construed or deemed amended without, in the
determination of the Board, materially altering the intent of the Plan, it shall
be stricken and the remainder of the Plan shall remain in full force and effect.

        (p)               Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Board also may impose conditions on the exercise or vesting of Awards in order
to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

     SECTION  14.   EFFECTIVE DATE OF PLAN.       The Plan shall be effective as
of May 21, 2003.

    SECTION 15.  TERM OF PLAN.        The Plan shall terminate on the tenth
anniversary of the effective date, unless sooner terminated by the Board
pursuant to Section 12, but Awards previously granted may extend beyond that
date; provided, however, that no Incentive Stock Options may be granted more
than ten years after the later of (i) the adoption of the Plan by the Board and
(ii) the adoption by the Board of any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code.

        Adopted by the Board of Directors on February 25, 2003, subject to
stockholder approval.

        Approved by the stockholders on May 21, 2003.

        Amended by the Board of Directors on July 16, 2003.

        Amended by the Board of Directors on October 12, 2005.

11

--------------------------------------------------------------------------------